Title: David Bailie Warden to Thomas Jefferson, [ca. 12–22 August 1817]
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear Sir,
            Rue Pot de Fer, 12— Paris, 
              6 June, ca. 12–22 Aug. 1817.
          
          a few days since I had the pleasure of receiving your letter of the 6th of June last, by  duplicate, I am glad to know that you are pleased with the Books and the manner in which the De Bures’ have executed the commission: they expect to forward those, which you lately ordered, in the course of a week. It appears that the trunk of Books and pamphlets left at ghent nearly two years ago, has been lately forwarded to philadelphia. I hope that you have received the volumes and brochures which it contained, addressed to you by the late mr. Rochon and myself. I send this by mrs. Patterson, who from motives of prudence refuses to take charge of any letter of a political nature. This prevents me from giving you some account of passing events. I have informed Baron Humboldt, and the Count De Tracy of your intention of writing to them soon. The latter though nearly deprived of sight, is still fond of literary pursuits; and I having informed him of the English Translation of one of his productions being advertised at georgetown, he expressed a great desire to have a copy—mr. Ticknor, with whom I am much pleased, has set out to visit Switzerland, Italy, and Spain. I beg leave to inclose a copy of the prospectus of my  intended publication; and am, with great respect
          
            your very obliged Servt
            D. B. Warden
          
        